Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-31, 33, and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: The use of “and/or” is indefinite. Further, claim 19 is indefinite because it is unclear if the exosome and vesicle are retained in the filter or passes through.
Claim 28 recites a “particle retention rate from 0.6 um to 2.0 um” and “0.4 um to 1.5 um”. “um” is not a rate, rather a measure of length or distance in microns. It is unclear what is being claimed and required by a the “particle retention rate” in claim 28.
Claim 29: The use of and/or is indefinite.
Claim 38 is indefinite as it is unclear what the groups “consist[s]” of. Are the components of the group poly(A) and RNA or is the sole component of the group “poly(A)+RNA”. It is interpreted that the groups consists of two options, “poly(A)” and “RNA”.
Given that “poly(A)” is optional, it is unclear if Claim 38 further limits Claim 37 from which it depends and which already recites RNA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-31, 33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Helfer et al. (US Pub. No. 2012/0071643) in view of Burd et al. (US Pub. No. 2012/0149035).

Claims 19, 23, 25, 35 and 36: Helfer et al. teach a method of isolating nucleic acids from biological fluids [0162] the method comprising loading a biological sample into a filter housing having an open top and bottom (discharge port) [0084-0089; 0187; 0193]. The permeate is expelled from the housing by centrifugation [0214]. In another portion of the disclosure, Helfer et al. teach that an obvious alternative to a test tube or pipette is a microwell plate [0026, 0279, 0332]. As such, one of ordinary skill in the art at the time of the invention would have understood that Helfer et al.’s method could be carried out with a microwell plate wherein the microwell plate would include the filters and a microwell plate would replace the singular collection device depicted in, for example, 45. Using a collection microwell plate would be obvious to match the structure of the separation microwell plate for ease and efficiency. The filter is used to remove particles of unwanted components [0244] and allowing target DNA to pass for further use [0251]. The filter is made of glass filaments [0051]. The nucleic acids are isolated when the unwanted components are retained on the filter. Helfer et al. describe an upper filter (Fig. 21, “proximal filter”) and a lower filter (Fig. 21, “distal filter”), therein describing a filter with two parts. Both the distal and proximal filter includes glass fabric fibers [0051].
The method includes recovering the molecule of interest (i.e. nucleic acids) from the expelled fluid sample [083; 0450-0451].
Burd et al. teach a method of isolating and recovering targets from biological samples wherein they teach that where an analyte to be recovered is a molecule present on or within a cell, extraction can be performed using lysing agents [0183].
One of ordinary skill in the art at the time of the invention would have found it obvious to treat Helfer et al.’s recovered solution comprising the target analyte with a lysing agent to open up the cells and release the nucleic acids so that they can be analyzed by PCR.
Claim 20: Helfer et al. teach that the size of the orifice in the pipette tip is chosen to contain the particles while maintaining fluid shear forces that are low enough to avoid DNA damage [0334]. In one embodiment, the discharge opening (pipette tip opening) is 0.060 inches (equal to 1.5mm). This is sufficiently close to the claimed range to establish prima facie obviousness. Further, the diameters shown in Figure 48 include values less than 1.5 mm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 21-22: Helfer et al. teach that the size of the orifice in the pipette tip is chosen to contain the particles while maintaining fluid shear forces that are low enough to avoid DNA damage [0334]. In one embodiment, the discharge opening (pipette tip opening) is 0.060 inches (equal to 1.5mm). Figure 48 shows values less than 1.5 mm. Choosing the optimal opening size based on the fluid composition to be separated was within the ordinary skill of one of ordinary skill in the art at the time of the invention based on the required dynamics. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 26 and 28: the thickness and pore size of a filter are result effective variables that are optimized to control the backpressure and flow through properties of the filter. Helfer et al. teach that the characteristics of the filter are chosen based on the fluid being treated and the target analyte [0192-0193].
Claim 27: Helfer et al. do not specifically teach that the first and second filter are made of glass fibers wherein the glass fibers are different. However, Helfer et al. is clear that the filtration material is chosen is variable [0051] and it is known to one of ordinary skill in the art that choosing a specific filter material is done so based on the fluid being treated and the target analyte to either pass or be retained. It was within the everyday routine of one of ordinary skill in the art at the time of the invention to select a filter material wherein the first and second filter material are different glass fibers in order to optimize the separation based on the glass properties and the desired sequential filtration.
Claim 29: the sample is collected in a capture well (Fig. 44, wherein a capture well provided under the filter is necessary to collect the flow through of the filter).
Claim 30: Helfer et al. teach that the housing is made of polyethylene [0066]. They do not teach that the polyethylene is specifically HDPE having the specified density. However, they state that the material may be any readily available inexpensive or commodity plastic [0066] wherein HDPE is well-known as such. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 31: Helfer et al. show in Figure 44 the aspirated sample being collected into a collection well (Fig. 44, see collection portion under the column). Given that they teach the column may be in the form in a multiwell plate, when using a multiwell plate, a multiwell plate having collection dips would be obvious to match the shape and design of the multiwell plate separation portion.
Claims 33 and 40: Helfer et al. teach that the sample is recovered by centrifugation of the housing [0214] which would include the multiwell insert in that configuration.
Claims 37 and 38: Helfer et al. teach that the target analyte is RNA [0170, Table 1].
Claim 39: Helfer et al. teach that the target analyte includes blood-borne toxins or blood components [0022] wherein the fluid containing the toxins and/or components is blood and the blood would be treated for separation.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Helfer et al. (US Pub. No. 2012/0071643) and Burd et al. (US Pub. No. 2012/0149035) in view of Hillman et al. (USP 4753776).
Claim 24: Helfer et al. and Burd et al. do not teach that the glass fibers are specifically borosilicate.
In the analogous art of blood separation, Hillman et al. teach a blood filter comprising glass fibers that interact with the blood in beneficial way as desired and borosilicate glass fibers are a specific type of glass fiber used for filtering blood and blood components (col. 3, lines 53-67). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778